UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 -OR- ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32997 PETRO RESOURCES CORPORATION (Name of small business issuer as specified in its charter) Delaware 86-0879278 (State or other jurisdiction of incorporation or organization) (IRS Employer identification No.) 777 Post Oak Boulevard, Suite 910, Houston, Texas 77056 (Address of principal executive offices) (832) 369-6986 (Issuer’s telephone number) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding twelve months, and (2)has been subject to such filing requirements for the past 90 days. Yes x No¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of November 14, 2007 there were 35,273,172 shares of Common Stock ($.01 par value) outstanding. Transitional Small Business Disclosure Format Yes¨Nox PETRO RESOURCES CORPORATION QUARTERLY REPORT ON FORM 10-QSB FOR THE PERIOD ENDED SEPTEMBER 30, 2007 TABLE OF CONTENTS Page Part I. FINANCIAL INFORMATION Item1. Interim Financial Statements (Unaudited): Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006 F-1 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2007 and 2006 F-2 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 F-3 Consolidated Statement of Stockholders’ Equity for the Nine Months Ended September 30, 2007 F-4 Notes to Consolidated Financial Statements F-5 Item 2. Management’s Discussion and Analysis or Plan of Operations 1 Item 3A(T). Controls and Procedures 6 Part II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 6. Exhibits 7 SIGNATURES 8 PETRO RESOURCES CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, 2007 2006 Assets Current assets Cash and cash equivalents $ 3,153,991 $ 4,285,204 Accounts receivable and accrued revenue 719,710 91,344 Prepaids 63,797 11,602 Total current assets 3,937,498 4,388,150 Property and equipment Oil and natural gas properties, successful efforts accounting Unproved 32,815,247 3,728,112 Proved properties, net 5,118,863 527,958 Furniture and fixtures, net 95,512 - Total property and equipment 38,029,622 4,256,070 Other assets Deferred financing costs, net of amortization of $1,083,897.34 2,930,877 - Investment in partnership 3,892,944 2,293,104 Deposit 10,257 10,257 Total other assets 6,834,078 2,303,361 Total Assets $ 48,801,198 $ 10,947,581 Liabilities and Shareholders' Equity Current liabilities Accounts payable $ 1,374,096 $ 216,870 Accrued liabilities 21,000 1,300 Stock payable 10,969 - Current portion of notes payable 9,762,554 - Total current liabilities 11,168,619 218,170 Note payable, net of current maturities and discount of $2,992,365 12,984,072 - Derivative liability 900,215 - Accumulated production floor payments 207,337 - Asset retirement obligation 1,696,650 30,653 Total liabilities 26,956,893 248,823 Redeemable Preferred Stock Series A Convertible Preferred Stock,$3 stated value, issued 2,351,977 shares; cumulative, dividend rate 10% per annum with liquidation preferences 7,055,931 - Shareholders' equity Preferred stock, $0.01 par value; 10,000,000 shares authorized, no shares issued Common stock, $0.01 par value; 100,000,000 shares authorized, 21,273,172 and 19,677,317 shares issued and outstanding as of June 30, 2007 and December 31, 2006 respectively 212,732 196,773 Additional paid in capital 21,664,213 14,816,718 Accumulated deficit (7,088,571 ) (4,314,733 ) Total shareholders' equity 14,788,374 10,698,758 Total Liabilities and Shareholders' Equity $ 48,801,198 $ 10,947,581 The accompanying notes are an integral part of these financial statements. F-1 PETRO RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended For the nine months ended September 30, September 30, 2007 2006 2007 2006 Revenue Oil and gas sales 1,972,866 37,528 4,347,303 88,164 Other - - 100,000 - Gainon sale of property - - - 1,394,698 1,972,866 37,528 4,447,303 1,482,862 Expenses Lease operating expenses 890,140 9,517 2,352,411 25,129 Exploration costs 344,722 1,276,770 518,311 1,855,628 Impairment of oil & gas properties - - 15,712 140,488 Depreciation, depletion, and accretion 178,483 22,439 488,866 51,322 General and administrative 612,321 522,027 2,031,635 2,130,128 Total expenses 2,025,666 1,830,753 5,406,935 4,202,695 Net loss from operations (52,800 ) (1,793,225 ) (959,632 ) (2,719,833 ) Other income and (expense) Interest income 17,504 80,221 91,843 201,465 Interest expense (182,679 ) (739 ) (479,087 ) (3,834 ) Loss on derivative contracts (365,731 ) - (1,092,432 ) - Netloss before federal income tax (583,706 ) (1,713,743 ) (2,439,308 ) (2,522,202 ) Provision for income tax - Netloss to common shareholders (583,706 ) (1,713,743 ) (2,439,308 ) (2,522,202 ) Dividend on Series A Convertible Preferred (172,095 ) - (334,530 ) - Netloss available to common stockholders $ (755,801 ) $ (1,713,743 ) $ (2,773,838 ) $ (2,522,202 ) Earnings per share Basic and diluted $ (0.04 ) $ (0.09 ) $ (0.13 ) $ (0.13 ) Weighted average number of shares outstanding Basic and diluted 21,273,172 19,677,317 21,253,995 19,041,808 The accompanying notes are an integral part of these financial statements. F-2 PETRO RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30 2007 2006 Cash flows from operating activities Net loss $ (2,439,308 ) $ (2,522,202 ) Adjustments to reconcile net income to net cash used by operating activities Depletion, depreciation, and accretion 488,866 51,322 Amortization included in interest expense 320,432 - Impairment 15,712 140,488 Dry hole costs 479,949 1,850,742 Issuance of common stock and stock options for services 876,286 1,370,116 Gain on sale of property - (1,394,698 ) Loss on derivative contracts 900,215 - Changes in operating assets and liabilities Accounts receivable and accrued revenue (628,366 ) (30,407 ) Prepaids (52,195 ) (36,522 ) Accounts payable 354,091 51,280 Accrued expenses 30,669 (97,739 ) Net cash from (applied to) operating activities 346,351 (617,620 ) Cash flows from investing activities Capital expenditures (9,140,133 ) (7,154,003 ) Acquistion of Williston Basin (14,397,855 ) - Investment in partnership (1,599,840 ) (959,904 ) Proceeds from sale of properties - 3,953,785 Net cash applied to investing activities (25,137,828 ) (4,160,122 ) Cash flows from financing activities Proceeds from sale of common stock - 8,215,000 Proceeds from sale of preferred stock 2,000,000 - Cost to issue preferred stock (14,705 ) - Financing costs (2,982,154 ) - Proceeds from notes payable - 20,100 Proceeds from loan 26,018,108 - Pricipal payment on Loan (1,360,985 ) - Net cash from financing activities 23,660,264 8,235,100 Net increase in cash (1,131,213 ) 3,457,358 Cash, beginning of period 4,285,204 3,417,510 Cash, end of period $ 3,153,991 $ 6,874,868 Supplemental disclosure of cash flow information Cash paid for interest $ 1,181,501 $ 4,726 Cash paid for federal income taxes $ - $ - Non-cash transactions Common stock issued in acquisition of Williston Basin properties $ 10,723,274 $ - Royalty interest issued in connection with debt $ 4,118,971 - Preferred stock dividend paid in preferred shares $ 334,530 - Cancellation of common stock in exchange for preferred stock $ 3,250,578 - Capitalized interest in oil and gas properties $ 1,227,695 - Property and equipment included in accounts payable 803,135 - The accompanying notes are an integral part of these financial statements. F-3 PETRO RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY For the nine months ended September 30, 2007 (Unaudited) Common Stock Additional Total Number Paid-in Accumulated Shareholders' of Shares Total Capital Deficit Equity Balance, December 31, 2006 19,677,317 $ 196,773 $ 14,816,718 $ (4,314,733 ) $ 10,698,758 Stock options issued to board of directors 685,276 685,276 Stock options issued for consulting services 58,000 58,000 Stock options issued for employee services 70,010 70,010 Stock issued for employee services 25,000 250 62,750 63,000 Shares issued for purchase of property 3,144,655 31,447 10,691,827 - 10,723,274 Exchange of preferred stock for common stockand warrants (1,573,800 ) (15,738 ) (4,705,663 ) (4,721,401 ) Legal expense for preferred stock issuance (14,705 ) - (14,705 ) Dividend on Series A Preferred Stock (334,530 ) (334,530 ) Net loss for the nine months ended September 30, 2007 - - - (2,439,308 ) (2,439,308 ) Balance, September 30, 2007 21,273,172 $ 212,732 $ 21,664,213 $ (7,088,571 ) $ 14,788,374 The accompanying notes are an integral part of these financial statements. F-4 PETRO RESOURCES CORPORATION Notes to Consolidated Financial Statements (Unaudited) Note 1—Basis of Presentation The accompanying unaudited interim financial statements of Petro Resources Corporation have been prepared in accordance with accounting principles generally accepted in the United States of America and rulesof the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Petro Resource’s annual report on Form 10-KSB for the year ended December 31, 2006 filed with the SEC on April 2, 2007. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the consolidated financial statements which would substantially duplicate the disclosure contained in the audited financial statements as reported in the 2006 annual report on Form 10-KSB have been omitted. On February 16, 2007, we acquired approximately a 43% average working interest in 15 fields located in the Williston Basin in North Dakota for a total purchase price of $25,121,129. This acquisition significantly impacted our balance sheet and statement of operations as of and for the period ended September 30, 2007. Principles of Consolidation. The accompanying consolidated financial statements include Petro Resources Corporation and its wholly−owned subsidiary PRC Williston, LLC. Intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates. The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ materially from those estimates. Deferred financing costs. In connection with debt financings in 2007, Petro Resources has paid $3,892,078 in fees. These fees were recorded as deferred financing costs and are being amortized over the life of the loans using the effective interest method. Convertible instruments. We follow SFAS No. 150, “Accounting for Certain Financial Instruments with Characteristics of both Liabilities and Equity” and SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities”, as well as EITF Issue No. 98-5, “Accounting for Convertible Securities with Beneficial Conversion Features of Contingency Adjustment Conversion Ratios” in determining if there are any bifurcation or beneficial conversion issues. Marketable securities. We account for marketable securities in accordance with Statement of Financial Accounting Standards ("SFAS") No. 115 "Accounting for Certain Investments in Debt and Equity Securities." Our marketable securities are classified as trading and are carried at fair value, with unrealized gains and losses included in earnings. Derivative Financial Instruments. We use commodity derivative financial instruments, typically options and swaps, to manage the risk associated with fluctuations in oil and gas prices. We account for derivatives under the provisions of SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities”, and related interpretations and amendments. SFAS No. 133, as amended, establishes accounting and reporting standards requiring that every derivative instrument (including certain derivative instruments embedded in other contracts) be recorded in the balance sheet as either an asset or liability measured at its fair market value. The statement requires that changes in the derivative’s fair value be recognized currently in earnings unless specific hedge criteria are met. Special accounting for qualifying hedges allows a derivative’s gains and losses to offset related results on the hedged item in the income statement and requires that a company must formally document, designate, and assess the effectiveness of transactions that receive hedge accounting. Our oil and gas price swaps are not designated as hedges. In accordance with provisions of SFAS No. 133, these instruments have been marked-to-market through earnings. F-5 PETRO RESOURCES CORPORATION Notes to Consolidated Financial Statements (Unaudited) Note 2—Derivative Financial Instruments We entered into commodity derivative financial instruments intended to hedge our exposure to market fluctuations of oil prices. As of September 30, 2007, we had commodity swaps for the following oil volumes: Period Volumes Fixed Price Oil (BBL PER DAY): Mar. 2007 - Feb. 2008 175 63.70 Mar. 2008 - Feb. 2009 100 65.70 Mar. 2009 - Feb. 2010 75 65.40 During the nine months ended September 30, 2007, we incurred a net loss of $1,092,432 related to derivative contracts. Included in this loss was $192,217 of realized losses related to settled contracts and $900,215 of unrealized losses related to unsettled contracts. Unrealized losses are based on the changes in the fair value of derivative instruments covering positions beyond September 30, 2007. Note 3 - Williston Basin Acquisition On February 16, 2007, we closed on the acquisition of an approximate43% average working interest in 15 fields located in the Williston Basin in North Dakota. Pursuant to the Purchase and Sale Agreement dated December 11, 2006 between Eagle Operating Inc., of Kenmare, North Dakota, and our newly formed wholly-owned subsidiary, PRC Williston, LLC, a Delaware limited liability company, we acquired 50% of Eagle Operating’s working interest in approximately 15,000 acres and 150 wells which are currently producing approximately 351 barrels of oil per daynet to PRC Williston’sinterest. The acquisition was accounted for using the purchase method under SFAS No. 141. Eagle Operating is the operator of the Williston Basin properties. As consideration for the working interest, we paid $12,653,648 in cash, which included $2,653,648 of additional well costs incurred by Eagle Operating, and issued 3,144,655 shares of our common stock valued at $10,723,274 (based on the average of the high and low price per share on the closing date) to Eagle Operating. In addition, we incurred $1,744,207 in fees and expenses related to the acquisition and assumed the asset retirement obligation associated with these properties. Further, we agreed to contributedevelopment capital towards 100% of the mutually agreed upon joint capital costs of the existing secondary recovery and development programand in other joint participationswith Eagle Operating over a five year period not to exceed $45 million. The acquisition was financed by borrowings under a $75 million credit facility. (see Note 7) The preliminary purchase price allocation of the assets acquired on February 16, 2007 is as follows: Assets Oil and gas properties $ 26,671,934 Liabilities and equity Asset retirement obligation $ (1,550,805 ) $ 25,121,129 F-6 PETRO RESOURCES CORPORATION Notes to Consolidated Financial Statements (Unaudited) The results of this acquisition are included in the consolidated financial statements from the date of acquisition. Unaudited pro forma operating results for Petro Resources, assuming the acquisition occurred at January 1, 2006, is as follows: Nine months ended September 30, 2007 Nine months ended September 30, 2006 Revenue $ 5,034,204 $ 5,054,922 Net loss (2,717,731 ) (2,649,644 ) Net loss per common share $ (0.11 ) $ (0.15 ) The unaudited pro forma results are not necessarily indicative of what would have occurred if the acquisition had been in effect for the period presented. In addition, they are not intended to be a projection of future results. Note 4—Investment in Limited Partnership In April 2006, we agreed to purchase up to $8 million of limited partnership interests in Hall-Houston Exploration II, L.P., a newly formed oil and gas exploration and development partnership that intends to focus primarily offshore in the Gulf of Mexico. In April 2006, Hall-Houston Exploration II, L.P. received commitments for a total of $150 million from the sale of limited partnership interests. Our interest in Hall-Houston Exploration II, L. P. represents approximately 5.3% of all interests held by limited partners. The limited partnership commenced exploration activities in the third quarter of 2006. Pursuant to the limited partnership agreement, the limited partners of Hall-Houston Exploration II, L. P. are required to fund their investment in the partnership based on calls for capital made by the general partner from time to time. The general partner can issue a call for capital contributions at any time, and from time to time, over a three year period expiring in April 2009. As of September 30, 2007, Petro Resources had funded $3,892,944 of its $8 million commitment. We use the cost method to account for its interest in this partnership. Note 5—Shareholders’ Equity On February 16, 2007, we issued 3,144,655 shares of common stock to Eagle Operating in connection with the purchase of the Williston Basin properties. The shares were valued at $10,723,274 based on the average of the high and low price per share on the closing date. On March 15, 2007, we granted a consultant options to purchase 25,000 shares of Petro Resources’s common stock at $3.80 per share. We recorded $58,000 of expense, equal to the fair value of the options granted, in connection with this issuance. The options were valued using the Black-Scholes model with the following assumptions: $3.00 quoted stock price; $3.80 exercise price; 107.75% volatility; five-year estimated life; zero dividend; and 5.0% discount rate. On June 1, 2007, we granted 100,000 stock options to our new Chief Financial Officer. The options have an exercise price of $2.50 per share. 25,000 options vested immediately and the remaining 75,000 options will be issued and will vest annually on June 1, 2008, 2009 and 2010. The stock options have a 5 year term expiring on June 1, 2012. In connection with this grant, we recorded $70,010, as compensation expense during the nine months ended September 30, 2007. The options were valued using the Black-Scholes model with following assumption: $2.50 quoted stock price; $2.50 exercise price; 119.41% volatility; five-year estimated life; zero dividend; 5.0% discount rate. F-7 PETRO RESOURCES CORPORATION Notes to Consolidated Financial Statements (Unaudited) In June 2007 we also issued 25,000 shares of restricted common stock, which vested immediately, to our new Chief Financial Officer. In connection with this issuance, we recorded $63,000 as compensation expense based on the closing price of our common stock on June 1, 2007. We also agreed to issue 25,000 additional restricted common shares on June 1, 2008, 2009 and 2010, which vest immediately upon each respective issuance, for an aggregate of 75,000 shares. Compensation expense related to these shares is accrued monthly based on the average monthly quoted shares price. In connection with the issuance of preferred stock, we received and cancelled 1,573,800 shares of common stock and recorded a reduction in common stock and additional paid in capital totaling $4,721,401. (See Note 8) In addition, we recorded a reduction of $14,705 in additional paid in capital associated with the costs of issuing the preferred shares. In June 2007, Petro Resources changed its authorized common stock (.01 par value) from 50 million to 100 million shares and changed its 2006 Incentive Stock Plan authorized common stock from 1.5 million to 3 million shares. In January 2006, we adopted SFAS No.123(R), Share-Based Payment (SFAS 123(R)). SFAS123(R) revises SFAS No.123, Accounting for Stock-Based Compensation, and focuses on accounting for share-based payments for services provided by employee to employer. The statement requires companies to expense the fair value of employee stock options and other equity-based compensation at the grant date. The statement does not require a certain type of valuation model, and either a binomial or Black-Scholes model may be used. The Company used the modified prospective application method as detailed in SFAS 123(R). As allowed by SFAS 123(R), the Company utilizes the Black-Scholes option pricing model to measure the fair value of stock options and stock settled stock appreciation rights. The assumptions used in the fair value method calculation for the nine months ended September30, 2007 and 2006 are disclosed in the following table: NineMonthsEnded September30, 2007(1) 2006 Weighted average value per option granted during the period (2) $ 2.76 $ 3.80 Assumptions (3): Stock price volatility 108-119 % 108 % Risk free rate of return 5.0 % 4.63-4.99 % Expected term 5.0years 5.0years (1) Our estimated future forfeiture rate is zero. (2) Calculated using the Black-Scholes fair value based method. (3) We do not pay dividends on our common stock. F-8 PETRO RESOURCES CORPORATION Notes to Consolidated Financial Statements (Unaudited) Note 6—Accumulated Production Floor Payments On February 16, 2007, we acquired from Eagle Operating, Inc. an interest in 15 producing oil fields located in the Williston Basin of North Dakota. For a period of thirty-six months following the acquisition date, Eagle Operating has guaranteed that PRC Williston’s share of gross monthly production revenue from the properties will not be less than the financial equivalent of300 barrels of oil per day multiplied by the number of days in a given month (the product referred to as the “production floor”). In the event that our net share ofgross production for any month is less than the production floor, Eagle Operating is obligated to pay to Petro Resources, in cash, an amount equal to the difference between the production floor and the actual net barrels to our interest multiplied by the average price of crude oil paid for the oil production from the properties for that month (the “production floor payment”). During the thirty-six month period, for any month in which our net share of oil production exceeds the production floor, Eagle Operating shall be entitled to recover a portion of the production floor payments previously made to us, also in the form of a cash payment, not to exceed the amount by which our net share of oil production exceeds the production floor for such month (a “production floor reimbursement”). At the end of the thirty-six month period, we are obligated to repay to Eagle Operating, in cash, the amount of cumulative production floor payments, net of any production floor reimbursements. At September 30, 2007, we owed Eagle $207,337 related to the production floor payments. Note 7—Notes Payable In connection with the Williston Basin acquisition, we entered into a $75 million credit agreement (the “Credit Facility”) pursuant to which the lenders have agreed to initially loan us $20,273,183 for purposes of financing our Williston Basin acquisition, including certain transaction costs and fees, certain costs of drilling and development of oil and gas properties, and general working capital. Any further advances under the Credit Facility are to be used for drilling and development or to fund additional oil and gas property acquisitions, and are subject to certain conditions and the prior approval of the lenders. All funds borrowed under the Credit Facility bear interest at a rateequal to (x) the greater of the prime rate or 7.5%, plus (y)2%,with interest payable monthly. The principal amount of advances outstanding under the credit agreement are repayable monthly in an amount approximating 100% of PRC Williston’s cash on hand (from any source) less all permitted costs and expenses paid by PRC Williston for the monthly period. The following table reflects the estimated maturities of this loan based on our most recent cash projections: Years ending: June 30, 2008 $ 9,710,506 June 30, 2009 6,057,529 June 30, 2010 9,918,907 Total $ 25,686,942 PRC Williston’s obligations under the credit agreement have been secured by its grant of a first priority security interest and mortgage on all of its assets. Petro Resources has guaranteed the performance of PRC Williston’s obligations under the credit agreement and related agreements and has secured its guarantee by granting to the lenders a first priority security interest in its ownership interest in PRC Williston. F-9 PETRO RESOURCES CORPORATION Notes to Consolidated Financial Statements (Unaudited) Under the credit agreement, Petro Resources was required tomake an equity contribution of at least $5 million to PRC Williston within one hundred eighty days of February 16, 2007, the proceeds of which were to be used to pay down the outstanding principal under the credit agreement. On August 14, 2007, Petro Resources paid a fee to the lender of $250,000 and the lender agreed to postpone the equity contribution until October 31, 2007. Then, on September 19, 2007, Petro Resources paid $625,000 to the lender and agreed to pay $7 million, rather than $5 million, in order to obtain an additional advance of $7.4 million and to extend the date of the required payment under the credit agreement until November 30, 2007.Petro Resources has the right to make additional equity contributions beyondthe required $7 million contribution. In connection with the acquisition, we entered into equity participation agreements with the lenders pursuant to which we agreed to pay to the lenders an aggregate of 12.5% of all distributions paid to the owners of PRC Williston, which at this time is 100% owned by Petro Resources. PRC Williston also granted the lenders a 4% overriding royalty interest, proportionally reduced,inits oil and gas leases. The participation and overriding royalty interest was valued at $4,118,971 and the loan origination fee of $299,604 is included in the notes payable discount. Also in connection with debt financings in 2007, Petro Resources paid $3,892,078 in fees. These fees were recorded as deferred financing costs. Both the discount and the deferred financing costs are being amortized over the life of the loans using the effective interest method. The credit agreement obligates PRC Williston to comply with certain financial covenants calculated as of the last day of each fiscal quarter, including a minimum current ratio beginning with the quarter ending on June30, 2007, a minimum interest coverage ratio and debt coverage ratios based on earnings and petroleum reserves, as such ratios are defined in the agreement. In addition, the credit agreement also provides for restrictions on additional borrowings, payments to members, investments and capital expenditures. Subsequent to September 30, 2007, PRC Williston entered into an agreement with the lender waiving the required calculation of the financial covenants for the quarter ending September 30, 2007. The following is a summary of our debt: September 30, 2007 PRC Williston Credit Facility $ 25,686,942 Discount on Credit Facility, net of amortization (2,992,365 ) Net PRC Williston Credit Facility 22,694,577 Other note payable 52,049 Total long-term debt 22,746,626 Less: current portion (9,762,554 ) Net long-term debt $ 12,984,072 On March 1, 2007, Petro Resources signed a promissory note with a finance company to finance its various insurance policies. The interest rate on the note is 7.90% with payments of $13,225 per month beginning April 1, 2007 and the final payment due February 1, 2008. The note is secured by the insurance policies. At September 30, 2007, the outstanding balance on the note was $52,048. Note 8—Series A Preferred Stock On April 3, 2007, we completed the sale of 2,240,467 shares of our Series A Convertible Preferred Stock (“Series A Preferred Stock”) to two funds managed by Touradji Capital Management, LP in consideration for (i) payment of $2 million; (ii) return of 1,573,800 shares ofits common stock, with a deemed aggregate value of $4,721,400, or $3.00 per common share; and (iii) the return of 160,000 common stock purchase warrants held by the funds. The total aggregate value of the Series A Preferred Stock recorded was $6,721,401. The Series A Preferred Stock was recorded as a liability in accordance with SEC requirements for mandatorily redeemable preferred stock. The Series A Preferred Stock dividends of $334,530 at September 30, 2007 was recorded in accordance with SEC requirements. F-10 PETRO RESOURCES CORPORATION Notes to Consolidated Financial Statements (Unaudited) Petro Resources has cancelled both the returned common shares and the warrants. The Series A Preferred Stock was issued at a stated value of $3.00 per share and is convertible into Petro Resources’ common stock at a conversion price of $4.50 per share. Both the stated value and conversion price are subject to adjustment in the event of any stock splits, stock dividends, combinations or the like affecting the Series A Preferred Stock or common stock, or any fundamental transactions. Each share of Series A Preferred Stock is entitled to dividends on the stated value at the rate of 10% per annum, provided that the dividend rate will increase to 15% on April 3, 2008. Dividends are payable quarterly in cash or, at Petro Resources’ option, in additional shares of Series A Preferred Stock. The Series A Preferred Stock is entitled to vote with the common stock on an as converted basis. If Petro Resources is liquidated, each outstanding share of Series A Preferred Stock will be entitled to a liquidation payment in an amount equal to the greater of (x) the stated value, plus any accrued and unpaid dividends, and (y) the amount payable per share of common stock which a holder of Series A Preferred Stock would have received if the holder had converted to common stock immediately prior to the liquidation event, plus any accrued and unpaid dividends. Petro Resources is required (Mandatory Redemption) to redeem all outstanding shares of Series A Preferred Stock on October 2, 2008 at a redemption price equal to the stated value, plus any accrued and unpaid dividends. Petro Resources has the option to redeem the Series A Preferred Stock at any time, subject to 30 days prior written notice, at the same redemption price. Petro Resources also provided the Touradji funds with registration rights requiring that Petro Resources use its reasonable best efforts to file a registration statement with the SEC by April 30, 2007 for purposes of registering the resale of the shares of common stock underlying the Series A Preferred Stock and the 240,000 warrants still held by the Touradji funds. Petro Resources filed a registration statement relating to the Touradji funds’ shares of common stock on October 18, 2007. Note 9—New Accounting Pronouncements During July 2006, the FASB issued FIN48, which addresses the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with SFAS No.109, Accounting for Income Taxes. FIN 48 prescribes specific criteria for the financial statement recognition and measurement of the tax effects of a position taken or expected to be taken in a tax return. This interpretation also provides guidance on derecognition of previously recognized tax benefits, classification of tax liabilities on the balance sheet, recording interest and penalties on tax underpayments, accounting in interim periods, and disclosure requirements. FIN 48 is effective for fiscal periods beginning after December15, 2006. As a result, we adopted FIN 48 effective January1, 2007. The adoption of this pronouncement did not materially impact our operating results, financial position or cash flows. Note 10—Asset Retirement Obligations If a reasonable estimate of the fair value of an obligation to perform site reclamation, dismantle facilities or plug and abandon wells can be made, we records a liability (an asset retirement obligation or ARO) on the consolidated balance sheet and capitalizes the asset retirement cost in oil and natural gas properties in the period in which the retirement obligation is incurred. In general, the amount of an ARO and the costs capitalized will be equal to the estimated future cost to satisfy the abandonment obligation using current prices that are escalated by an assumed inflation factor up to the estimated settlement date, which is then discounted back to the date that the abandonment obligation was incurred using an assumed cost of funds for us. After recording these amounts, the ARO is accreted to its future estimated value using the same assumed cost of funds and the additional capitalized costs are depreciated on a unit-of-production basis. We recorded the following activity related to the ARO liability for the nine months ended September30, 2007: Liability for asset retirement obligation as of December31, 2006 $ 30,653 Liabilities settled and divested (- ) Additions-Drilling 27,910 Additions-Purchase 1,575,859 Accretion expense 62,228 Liability for asset retirement obligation as of September30, 2007 $ 1,696,650 F-11 PETRO RESOURCES CORPORATION Notes to Consolidated Financial Statements (Unaudited) Note 11—Subsequent event On November 2, 2007, we closed our public offering of 14,000,000 shares of common stock generating approximately $25 million in net proceeds for us.Additionally, the underwriters for the offering have a 30 day over-allotment option to purchase up to an additional 2,100,000 shares of common stock from us.If the underwriters’ over-allotment option is exercised in full, the total net proceeds received by usfrom the offering would be approximately $29 million. On November 6, 2007, we paid down $12.0 million on our long term debt and paid the lender an additional $250 thousand administrative fee. F-12 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS In this report we make, and from time to time we otherwise make, written and oral statements regarding our business and prospects, such as projections of future performance, statements of management’s plans and objectives, forecasts of market trends, and other matters that are forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. Statements containing the words or phrases “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimates,” “projects,” “believes,” “expects,” “anticipates,” “intends,” “target,” “goal,” “plans,” “objective,” “should” or similar expressions identify forward-looking statements, which may appear in documents, reports, filings with the Securities and Exchange Commission, news releases, written or oral presentations made by our officers or other representatives to analysts, stockholders, investors, news organizations and others, and discussions with management and other of our representatives. For such statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. Our future results, including results related to forward-looking statements, involve a number of risks and uncertainties. No assurance can be given that the results reflected in any forward-looking statements will be achieved. Any forward-looking statement speaks only as of the date on which such statement is made. Our forward-looking statements are based upon assumptions that are sometimes based upon estimates, data, communications and other information from operators, government agencies and other sources that may be subject to revision. Except as required by law, we do not undertake any obligation to update or keep current either (i)any forward-looking statement to reflect events or circumstances arising after the date of such statement, or (ii)the important factors that could cause our future results to differ materially from historical results or trends, results anticipated or planned by us, or which are reflected from time to time in any forward-looking statement. There are several important factors that could cause our future results to differ materially from historical results or trends, results anticipated or planned by us, or results that are reflected from time to time in any forward-looking statement. Some of these important factors, but not necessarily all important factors, are included in our filings with the SEC, including, but not limited to our definitive prospectus dated October 30, 2007, filed with the SEC on October 31, 2007. General We are an independent oil and natural gas company engaged in the acquisition, drilling and production of oil and natural gas properties in the United States and the Gulf of Mexico. We havean operating strategy that is based on our participation in oil and natural gas properties and prospects as a non-operator, which means we do not directly manage exploration, drilling or development operations. Instead, we seek to acquire interests in oil and natural gas properties in joint ownership with oil and natural gas companies that have exploration, development and production expertise. Based on that strategy, our plan of operations is to acquire domestic oil and natural gas interests and to obtain the additional working capital necessary to pay our share of the costs to develop or enhance the production from such properties. We have developed or acquired producing oil and natural gas properties in Texas, North Dakota, and Louisiana, as well as in the Gulf of Mexico through our limited partnership interest in Hall-Houston Exploration II, L. P., an oil and natural gas exploration and development partnership.Additionally, we have acquired leasehold acreage in Kentucky, New Mexico and Utah. Since the commencement of our domestic oil and natural gas operations in July 2005, we have been engaged in raising capital for the acquisition of leases, producing properties and the exploration and development of such assets.In July 2005, we acquired our initial interest in oil and natural gas prospects and began drilling activities in November 2005.In December 2005, we initiatedproduction operations from our first oil and natural gas prospects and realized our first revenues from oil and natural gas production in February 2006. In April 2006, in order to establish a presence in the Gulf of Mexico, we purchased a 5.3% limited partnership interest inHall-Houston Exploration II, L. P., an oil and natural gas exploration and development partnership that has operations focused primarily offshore in the Gulf of Mexico. In February 2007, we acquired an approximately 43% average working interest in 15 producing oil fields and approximately 150 active producing wells located in the Williston Basin of North Dakota, which significantly increased our oil reserves, leasehold acreage position and monthly revenues.Since closing on the acquisition of our Williston Basin properties in February 2007 we have successfully drilled and completed six producing oil wells of which three were new wells in a fully re-pressurized field, two were developmental wells in producing fields and one was an exploratory well.We have increased our net production from approximately 260 barrels of oil per day in January to 351 barrels of oil per day during September and natural gas production from approximately 350 mcf per day in January to 411 mcf per day during August. 1 On November 2, 2007 we closed the public offering of 14,000,000 shares of our common stock at a price of $2.00 per share generating approximately $25 million in net proceeds to the Company.In addition we granted the underwriters for the offering a 30-day over-allotment option to purchase an additional 2,100,000 shares of our common stock which, if exercised in full, would result in total net proceeds to the Company from the offering of approximately $29 million. Results of Operations Comparison of Three Months Ended September 30, 2007 to Three Months Ended September 30, 2006 Revenues for the three months ended September 30, 2007 increased to $1,972,866 from $37,528 for the three months ended September 30, 2006. Revenue for the three months ended September 30, 2006 and for the three months ended September 30, 2007 consisted entirely of oil and gas sales. The increase in revenue from oil and gas sales between the two reporting periods was due primarily to our acquisition of the interest in the Williston Basin properties in the first quarter of 2007. We generated $1,907,914 of revenue from oil and gas sales from our interest in the Williston Basin properties during the third quarter of 2007. Lease operating expenses for the three months ended September 30, 2007 totaled $890,140 compared to lease operating expenses of $9,517 for the prior year period. The increase in lease operating expenses was due primarily to our acquisition of the Williston Basin properties. Lease operating expenses on the Williston Basin properties totaled $870,193 during the third quarter of 2007. We incurred exploration costs of $344,722 in the third quarter of 2007 compared to exploration costs of $1,276,770 during the prior year period. Exploration costs represent our drilling costs associated with exploratory dry holes. The decline in exploration costs is the result of decreased exploratory drilling activity. Our expenses for depreciation, depletion, and accretion for the three months ended September 30, 2007 increased to $178,483 from $22,439 for the prior year period. This was due to our increased production as a result of our acquisition of the Williston Basin properties. General and administrative expenses for the three months ended September 30, 2007 totaled $612,321 compared to general and administrative expenses of $522,027 for the prior year period. General and administrative expenses for the third quarter of 2007 and 2006 included expenses of $257,519 and $228,425, respectively, for outstanding common stock options granted under our Stock Incentive Plan and shares of common stock granted to an executive officer in the second quarter of 2007. Without giving effect to expenses for common stock and stock options, our general and administrative expenses for the third quarter of 2007 and 2006 were $354,802 and $293,602, respectively. The increase in general and administrative expenses (other than expenses for options and common stock) between reporting periods was due to increased salaries, professional fees, travel and other expenses related to our purchase of the Williston Basin properties. During the third quarter of 2007, we incurred $182,679 of interest expense due principally to our credit facility pursuant to which we partially financed our acquisition of the Williston Basin properties. As of September 30, 2007, $25,686,942 was outstanding under the credit facility. During the third quarter of 2007, we also realized $17,504 in interest income, compared to $80,221 in interest income in the prior year period. Interest income consists of returns on our short-term investments. The decrease in interest income between reporting periods is the result of the decline in our cash and cash equivalents on hand between such periods. 2 During the third quarter of 2007, we generated a loss on derivative contracts of $365,731. Beginning in March 2007, we have entered into commodity derivative financial instruments for purposes of hedging our exposure to market fluctuations of oil prices. Our loss on derivative contracts include both $ 187,305 in losses on the actual settlement of certain derivative financial instruments during the three months ended September30, 2007 and the unrealized loss of $178,426 based on the changes in the fair value of derivative instruments covering positions beyond September 30, 2007. Comparison of Nine Months Ended September 30, 2007 to Nine Months Ended September 30, 2006 Revenues for the nine months ended September 30, 2007 totaled $4,447,303 compared to revenues of $1,482,862 for the nine months ended September 30, 2006. Revenue for the nine months ended September 30, 2007 consisted of $4,347,303 of oil and gas sales, whereas revenue for the prior year period consisted of $88,164 of oil and gas sales and $1,394,698 of revenue from the gain on our sale of an undivided interest in the Palo Duro Basin acreage for cash consideration of approximately $3,950,000, net of our acquisition costs of approximately $2,555,302. The increase in revenue from oil and gas sales was due primarily to our acquisition of the interest in the Williston Basin properties in the first quarter of 2007. We generated $4,074,390 of revenue from oil and gas sales from our interest in the Williston Basin properties from the acquisition date (February 16, 2007) through September 30, 2007. During the first quarter of 2007, we also generated $100,000 of revenue representing a liquidated damage penalty for failure to commence drilling by a specified date assessed against our operating partner in the Palo Duro acreage. Lease operating expenses for the nine months ended September 30, 2007 totaled $2,352,411, compared to lease operating expenses of $25,129 for the prior year period. The increase in lease operating expenses was due primarily to our recently acquired interest in the Williston Basin properties. Lease operating expenses on the Williston Basin properties totaled $2,291,630 from the acquisition date (February 16, 2007) through September 30, 2007. Exploration costs declined to $518,311 in the first nine months of 2007 from $1,855,628 during the prior year period. Exploration costs represent our drilling costs associated with dry holes. The decline in exploration costs is the result of both decreased exploratory drilling activity overall and a decrease in the number of dry holes drilled as a percentage of all exploratory drilling. Our expenses for impairment of oil and gas properties declined to $15,712 in the first nine months of 2007 from $140,488 during the prior year period. Impairment expenses represent the write-down of previously capitalized expenses for productive wells. We take an impairment charge for a productive well when there is an indication that we may not receive production payments equal to the net capitalized costs. The decline in expenses for impairment of oil and gas properties is the result of a fewer number of wells needing to be written down to net cost. Our expenses for depreciation, depletion, and accretion for the nine months ended September 30, 2007 totaled $488,866, compared to $51,322 for the prior year period. This was due to our increased production as a result of our acquisition of the Williston Basin properties. General and administrative expenses for the first nine months of 2007 totaled $2,031,635 compared to general and administrative expenses of $2,130,128 for the prior year period. General and administrative expenses for the first nine months of 2007 and 2006 included expenses of $897,505 and $1,370,116, respectively, for outstanding common stock options granted under our Stock Incentive Plan and shares of common stock issued to an executive officer in the second quarter of 2007. Without giving effect to expenses for common stock and stock options, our general and administrative expenses for the first nine months of 2007 and 2006 were $1,134,130 and $760,012, respectively. The increase in general and administrative expenses (other than expenses for options and common stock) between reporting periods was due to increased salaries, professional fees, travel and other expenses related to our purchase of the Williston Basin properties. 3 During the first nine months of 2007, we incurred $479,087 of interest expense due principally to our credit facility pursuant to which we partially financed our acquisition of the Williston Basin properties. During the first nine months of 2007, we incurred a loss on derivative contracts of $1,092,432. Beginning in March 2007, we have entered into commodity derivative financial instruments for purposes of hedging our exposure to market fluctuations of oil prices. Our loss on derivative contracts include both $192,217 in losses on the actual settlement of certain derivative financial instruments during first nine months of 2007 and the unrealized loss of $900,215 based on the changes in the fair value of derivative instruments covering positions beyond September 30, 2007. Plan of Operations Our plan of operations for the next twelve months is to pursue further exploration and development of the oil and natural gas prospects that we currently own, to obtain working capital required to fund such exploration and development, and to acquire additional domestic oil and natural gas interests. We intend to continue the pursuit of prospects in partnership with established and experienced exploration, development and production companies. We will also continue to establish alliances with unaffiliated third parties in the areas of geological and geophysical services, prospect generation, and evaluation and leasing. The business of oil and natural gas acquisition, exploration and development is capital intensive and the level of operations attainable by an oil and gas company is directly linked to and limited by the amount of available capital. Therefore, a key element of our plan of operations is to raise the capital necessary to finance the exploration and development of our current oil and natural gas prospects and the acquisition of additional properties. Our plan has been to seek additional working capital through the sale of our securities in addition to bank lines of credit and project financing.1 We intend to use the services of independent consultants and contractors to perform various professional services, including reservoir engineering, land, legal, environmental, investor relations and tax services. We believe that by limiting our management and employee costs, we may be able to better control total costs and retain flexibility in terms of project management. Consequently, we do not expect any significant purchase or sale of plant or equipment, or significant change in the number of our employees during the next twelve months. On November 2, 2007, we closed the public offering of 14,000,000 shares of our common stock at a price of $2.00 per share generating approximately $25 million in net proceeds to the Company.In addition, we granted the underwriters for the offering a 30-day over-allotment option to purchase an additional 2,100,000 shares of our common stock which, if exercised in full, would result in total net proceeds to the Company from the offering of approximately $29 million. Financial Condition and Liquidity As of September 30, 2007, we had total assets of $48.8 million and a working capital deficit of $7.2 million. We anticipate that we will require up to $19.4 million of capital in addition to funds that may be made available under our existing credit facility in order to fund our current commitments and expected plan of operations over the next twelve months. This $19.4 million includes: 1 Under the terms of our $75 million credit facility guarantee entered into by our subsidiary, PRC Williston, we are currently prohibited from incurring any additional debt from third parties. Our ability to obtain additional working capital through bank lines of credit and project financing may be subject to the repayment of the $75 million credit facility. 4 · Up to $12.0 million of equity contributions to our operating subsidiary, PRC Williston, LLC. We are required under the terms of a credit facility to make an equity contribution of at least $7.0 million to PRC Williston, LLC on or before November 30, 2007. · Up to $4.1 million to be called upon to fund our commitment to Hall-Houston Exploration II, L. P. Pursuant to the terms of the Hall-Houston Exploration II, L. P. limited partnership agreement, we are required to fund our investment in the partnership based on calls for capital made by the general partner from time to time. The general partner can issue a call for capital contributions at any time, and from time to time, over a three year period expiring in April 2009. As of September 30, 2007, we had funded $3.9 million of our $8.0 million commitment. The general partner is unable to predict the timing and amount of the future calls for capital. We have assumed for purposes of planning and budgeting that up to $4.1 million of our remaining commitment will be called for during the next nine months. · Up to $3.3 million to be deployed in connection with our interest in the Cinco Terry, El Vado East, and Boomerang prospects operated by Approach Resources, Inc., with the exact amount of capital required dependent on the level of success experienced on the initial exploratory wells. We may seek to obtain additional capital to fund current capital commitments, our plan of operations, and additional investments through bank lines of credit, project financing or additional public or private offerings of our securities.Although our subsidiary, PRC Williston, LLC has obtained a $75 million credit facility, on which we have received approvals to draw up to $30.5 million, the terms of the facility provide that additional borrowings can be made for the acquisition, development or exploration of oil and natural gas properties and that any such additional borrowings are subject to the prior approval of the lenders, of which there can be no assurance. In connection with the credit agreement, we entered into a guarantee agreement with the lenders which prohibits us from incurring any additional debt from third parties. While we may engage in discussions with various financial lending institutions from time to time, there can be no assurance that we will be able to obtain access to capital as and when needed or, that the terms of any available financing will be commercially reasonable. If we are unable to access additional capital in significant amounts as needed, we may have to forfeit our interest in certain prospects and may not otherwise be able to develop our business. Pursuant to the terms of the Hall-Houston Exploration II, L. P. limited partnership agreement, in the event we are unable or unwilling to fund a capital call, the general partner may, among other actions, require us to sell our entire limited partnership interest to the other limited partners or the partnership, at the option of the other limited partners and the partnership, at a price equal to the lower of (i) 75% of the fair market value of our interest and (ii)75% of our capital account balance in the partnership. Similar forfeiture penalties will apply if we are unable to fund our commitments on Williston Basin or other properties. On November 2, 2007, we closed the public offering of 14,000,000 shares of our common stock at a price of $2.00 per share generating approximately $25 million in net proceeds to the Company.In addition, we granted the underwriters for the offering a 30-day over-allotment option to purchase an additional 2,100,000 shares of our common stock which, if exercised in full, would result in total net proceeds to the Company from the offering of approximately $29 million.With the funds provided in this offering, the Company believes it can meet its current obligations, including those stated above. PRC Williston Credit Facility In connection with our acquisition of the Williston Basin properties, our wholly-owned subsidiary, PRC Williston, LLC, entered into a $75 million credit agreement pursuant to which the lenders agreed to loan PRC Williston $30.5 million for purposes of financing the acquisition of its interest in the Williston Basin fields, including certain transaction costs and fees, its costs of drilling and development of oil and natural gas properties, and general working capital. As of September 30, 2007, we had $25.7 million outstanding under the credit agreement. Any advances under the credit agreement are to be used to fund PRC Williston’s acquisition of additional oil and natural gas properties and costs of development, subject to certain conditions and the prior approval of the lenders. 5 All funds borrowed by PRC Williston under the credit agreement bear interest at the rateequal to (x) the greatest of the prime rate or 7.5%, plus (y)2%,with interest payable monthly. The principal amount of advances outstanding under the credit agreement are repayable monthly in an amount approximating 100% of PRC Williston’s cash on hand (from any source) less all permitted costs and expenses paid by PRC Williston for the monthly period. PRC Williston’s obligations under the credit agreement have been secured by its grant of a first priority security interest and mortgage on all of its assets. We have also guaranteed the performance of PRC Williston’s obligations under the credit agreement and related agreements and have secured our guarantee by granting to the lenders a first priority security interest in our ownership interest in PRC Williston, LLC. In addition, our guarantee agreement with the lenders prohibits us from incurring any additional debt from third parties. Any demand on us to perform our obligations under the guarantee could have a negative impact on our ability to fund our other operations. Off-Balance Sheet Arrangements We do not have any off-balance sheet financing arrangements. ITEM3A(T). CONTROLS AND PROCEDURES Our chief executive officer and chief financial officer have reviewed and continue to evaluate the effectiveness of our controls and procedures over financial reporting and disclosure (as defined in the Securities Exchange Act of 1934 (“Exchange Act”) Rules 13a-15(e) and 15d-15(e)) as of the end of the period covered by this quarterly report. The term “disclosure controls and procedures” is defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act. This term refers to the controls and procedures of a company that are designed to ensure that information required to be disclosed by a company in the reports that it files under the Exchange Act is recorded, processed, summarized and reported within the time periods specified by the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and communicated to our management, including our chief executive officer and chief financial officer, as appropriate, to allow timely decisions regarding required disclosures. In designing and evaluating our controls and procedures over financial reporting and disclosure, our management recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives and our management necessarily is required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures. An evaluation was performed under the supervision and with the participation of our management, including our chief executive officer and chief financial officer, of the effectiveness of the design and operation of our disclosure controls and procedures as of September 30, 2007. Based on that evaluation, our management, including our chief executive officer and chief financial officer, has concluded that our disclosure controls and procedures were effective as of September 30, 2007. Changes in Internal Control. We made no changes to our internal control over financial reporting during the quarter ended September 30, 2007 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 6 PART II. OTHER INFORMATION ITEM 2. SALES OF UNREGISTERED EQUITY SECURITIES AND USE OF PROCEEDS On September 30, 2007, in lieu of the payment of $172,095 in quarterly dividends to the holders of our Series A Preferred Stock, we issued to the holders of our Series A Preferred Stock an aggregate of 57,365 shares of our Series A Preferred Stock.The shares were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended. ITEM6. EXHIBITS Exhibit No. Description Method of Filing 10.1 Letter Agreement dated September 19, 2007, between PRC Williston, LLC and D. B. Zwirn Special Opportunities Fund, L.P. (1) 31.1 Certification of Chief Executive Officer Pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934 Filedherewith 31.2 Certification of Chief Financial Officer Pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934 Filed herewith 32 Certification of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 Filed herewith (1) Incorporated by reference from Petro Resources Corporation’s current report on Form 8-K filed on September 24, 2007 (File No. 001-32997). 7 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereto duly authorized. PETRO RESOURCES CORPORATION Date: November 14, 2007 /s/Wayne P. Hall Wayne P. Hall, Chief Executive Officer Date: November 14, 2007 /s/Harry Lee Stout Harry Lee Stout, Chief Financial Officer 8
